Case:20-01947-jwb Doc #:447-11 Filed: 03/16/2021 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

In re: Chapter 11
Case No. 20-01947-jwb
BARFLY VENTURES, LLC, et. ai.,! Hon. James W. Boyd
Debtors. // Jointly Administered

 

ORDER APPROVING FIRST AND FINAL APPLICATION FOR COMPENSATION
AND REIMBURSEMENT OF EXPENSES OF ROCK CREEK ADVISORS, LLC, AS
FINACIAL ADVISORS TO THE DEBTORS AND DEBTORS IN POSSESSION
FOR THE PERIOD FROM JUNE 3, 2020 THROUGH MARCH 1, 2021

 

This matter having come upon the First and Final Application for Compensation

and Reimbursement of Expenses of Rock Creek Advisors, LLC, as Financial Advisor to the Debtors

and Debtors in Possession for the Period from June 3, 202 through March 1, 2021 (the “Final

Application”)? wherein Rock Creek Advisors, LLC (“Rock Creek”) sought allowance of an

administrative expense for fees and expenses incurred as financial advisor for the Debtors during

the Compensation Period; notice of the Final Application being sufficient and consistent with the

Compensation Procedures Order; and no objections to the Final Application having been filed:

IT IS HEREBY ORDERED:

 

1

The Debtors and the last four digits of their federal employment identification number are: Barfly
Ventures, LLC (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)
(3684); GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC
(d/b/a HopCat East Lansing) (5334); HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552);
HopCat-Concessions, LLC (2597); HopCat-Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149);
HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple) (7970);
HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)
(6242); HopCat-Lexington, LLC (6748); HopCat-LincoIn, LLC (2999); HopCat-Louisville, LLC
(0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St. Lucie,
LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC
(d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon) (4255).

Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
the Application.
Case:20-01947-jwb Doc #:447-11 Filed: 03/16/2021 Page 2 of 2

1. The Application is granted.
2. Rock Creek is granted an allowed administrative expense under section
503(b)(2) for professional fees and expenses incurred during the Compensation Period in the

amount of $763,316.18.

3. The fees and expenses set forth in the Supplemental Fee Statement filed by
Rock Creek are allowed and approved on a final basis.

4, The Debtors are authorized and directed to promptly pay to Rock Creek the
outstanding balance of the fees and expenses allowed under this Order.

5. This Court retains exclusive jurisdiction to resolve any dispute arising from

or related to this Order.

END OF ORDER

Order prepared and submitted by:

WARNER NORCROSS + JUDD LLP
Elisabeth M. Von Eitzen (P70183)

150 Ottawa Avenue, NW Ste. 1500
Grand Rapids, Michigan 49503
Telephone: (616) 752-2000

Counsel to the Debtors and Debtors in Possession
21504914-1
